DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floatation member being asymmetrically shaped (as in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 (hence claims 8-15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, line 8, the recitation of “the flotation device is asymmetrically weighted or asymmetrically shaped” (emphasis added) is misleading and confusing, thus rendering the claims indefinite.  As shown in applicant’s drawings, see figures 1 and 3, the flotation device is symmetrically shaped (i.e. like a dumb-bell).  While the flotation device is asymmetrically weighted, it is not considered asymmetrically shaped.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claims 7, 8, 11, 14, and 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al (US 2014/0069867) in view of Lewis et al (US 2,490,876)
As to claim 7, Rennard et al discloses (see figure 3B and para [0071]) a passive tailings compactor for installing and maintaining a vertical drainage pathway through tailings, comprising:
a drainage conduit 300 which serves to enable the flow of water from the tailings while filtering and excluding solid particles;
an anchor 318 attached to one end of the drainage conduit; and
a flotation device 316 attached to the other end of the drainage conduit, wherein the flotation device is asymmetrically weighted or shaped to resist rotation.
Rennard et al does not disclose the drainage conduit wrapped about the flotation device. Lewis et al discloses a flotation device 1 upon which a flexible member 5 may be wrapped.  Furthermore, Lewis et al discloses the flotation device being asymmetrically weighted to as to resist rotation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flotation which allows wrapping of a flexible type elongated member as disclosed by Lewis et al, since doing so provides the expected benefit of providing a floatable marking buoy/device upon which a flexible member may be wrapped to facilitate winding and unwinding. 
	
As to claim 8, Rennard et al discloses wherein the relative net buoyancy of the flotation device is less than that of water, but higher than that of the tailings, thereby allowing the flotation device to remain submerged in water and still rest above the tailings.  Rennard et al discloses the flotation device having adjustable buoyancy.  Thus, the net buoyancy may be set to less than that of water, but higher than that of the tailings.
As to claim 11, Rennard et al discloses wherein the drainage conduit 300 is a prefabricated vertical wick drain 310.
As to claims 14 and 15, Rennard et al is silent to the configuration of the anchor; however, the shape or configuration of the anchor would have been an obvious matter of design choice to one of ordinary skill in the art.  Furthermore, the use of weight plates or stakes are well-known in the art of anchoring devices. 
Insofar as understood, claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al in view of Lewis et al as applied to claim 7 above, and further in view of Arnold et al (GB 2,107,820).
As to claim 9 and 10, Rennard et al in view of Lewis et al discloses all that is claimed except for the rope material core.  Arnold et al discloses an elongated drainage element comprising a rope material core (see page 1, lines 121-129).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drainage member with a rope material core as disclosed by Arnold et al, since doing so provides the expected benefit of providing a drainage element which can be manufactured with controllable quality and structure and which is breakage-proof and can be wound up and is flexible.
Insofar as understood, claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al in view of Lewis et al  as applied to claim 7 above, and further in view of Wang (US 4,582,611).
As to claims 12 and 13, Rennard et al in view of Lewis et al discloses all that is claimed except for the perforated tube core.  Wang discloses (see figures 3 and 4, col. 3, lines 40-43) a drainage wick B comprising a perforated tube core 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drainage member with a perforated tube core as disclosed by Wang, since doing so provides the expected benefit of providing a drainage wick for removing contaminants from waste sites.
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
As to the drawing objection, the objection stands.  As the drawing fails to show the flotation member being asymmetrically shaped.  Figures 1 and 3 of the instant invention clearly show a flotation member 1 that is symmetrically shaped (i.e. like a dumb-bell).  Applicant argues that “asymmetrically shaped” is not limited to the external shape and describes an air pocket 3 that has an asymmetrical shape.  It is maintained that when describing the overall shape of the flotation device as asymmetrical, then one of ordinary skill in the art would assume the external shape. It is suggested that the applicant incorporate the asymmetrical air pocket rather than the asymmetrical shape of the flotation device.
Again, in response to applicant's argument based upon the age of the references (i.e. Lewis (US 2,490,876), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant argues they have adapted technology from a different field (i.e. marine navigation) so as to overcome problems associated with the prior art.  Rennard discloses a float or buoy 316 which would be considered in the marine field, thus such flotation devices have been already disclosed as incorporated with wick drains.
In response to applicant's argument that Lewis are designed to resist further unspooling due to waves and other transient forces.  While this may be true to an extent, the examiner contends that high tides and/or high waves would be capable of rotating the buoy.  The examiner points out the eccentric/asymmetric weight of the Lewis and the instant invention would only resist rotation, subject to large enough forces, the flotation device of Lewis and the instant invention would succumb to rotation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winter (US 7,819,712) teaches an asymmetrically shaped flotation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678